Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised 

Claim 1 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of U.S. Patent No.: 9,767,625 B1 to Synder et al. that was filed in 4-13-15 and assigned to Allstate™ and in view of U.S. Patent No. 10,553,115 B1 to Ismalli et al. that was filed in 2015. 
    PNG
    media_image1.png
    748
    598
    media_image1.png
    Greyscale

“1.    A personalized notification method for a mobility as a service (MaaS) vehicle, comprising: (see FIG. 2 where the vehicle computer and vehicles sensors can detect a crash and then send this data to the crash detection server 250 that has a crash detection computer 251)
receiving conditional personalized notification features from a passenger of the MaaS vehicle; (according to paragraph 17 this can be a notification of an emergency)  (see FIG. 4, block 445 where an acceleration that has exceeded a threshold indicates that a crash has occurred and this is confirmed in blocks 405-455)
monitoring current driving environment of the MaaS vehicle to determine whether a condition of the conditional personalized notification features is satisfied; and according to paragraph 17 this can be a notification of an emergency confirmed by a sensor 408 in FIG. 4) (see col. 15, line 60 to col. 16, line 34; In step 460, the computing device may notify one or more individuals of the crash, via email, a telephone call, an on-screen pop-up, or any other communication medium. For example, the computing device may contact emergency personnel, such as local fire or police personnel. The message to the emergency  ,  (see mobile phone communicating with the location device and to the crash detection server) (see col. 15, line 33 to 61 the mobile device 216 may also send data for a number of seconds before and after the time window (e.g., 5 seconds before and 5 seconds after or 10 seconds before and 10 seconds after) to the crash detection server 250, and the data may be stored in database 252. By providing this data to the crash detection server 250, the server may be able to compare the before, during, and after values to confirm the crash. The crash detection server 250 may also use the stored information to make fast insurance claim determinations (relative to if the  
Snyder is silent but Ismaili teaches “…notifying the passenger when the condition is satisfied via at least one localized output device in a compartment of the MaaS vehicle”. (see col. 8, line 1-56). ;
It would have been obvious to combine the teachings of ISMAILI with the disclosure of Snyder before the effective filing date of the present disclosure since ISMAILI teaches that a vehicle can include a number of haptic, audio, and visual notification devices within the vehicle.  The haptic or audio or visual devices can include 1. A smart seat, 2. A smart seat belt, 3. A smart speaker, 4. A smart phone, 5. A wearable device, 6. Vibrating steering wheel, 7. Vibrating brake and 8. Vibrating acceleration pedals.  See col. 12, lines 65-67.  All of these devices 1-8 can be located within a compartment of the vehicle and can haptic alarms to the passengers and the driver.  For example, an accident risk and a risk of a collision can be detected.  An alarm can go off and if the risk is not abated then more salient alarms can be provide such as a vibrating steering wheel and a vibrating seat, pedals, and a notification to the mobile communication 

Claim 2 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of U.S. Patent No.: 9,767,625 B1 to Synder et al. that was filed in 4-13-15 and assigned to Allstate™ and in view of U.S. Patent No. 10,553,115 B1 to Ismalli et al. that was filed in 2015 and in view of U.S. Patent Application Pub. No.: US 20090234573 A1 to Notarantonio that was filed in 2008 (hereinafter “Notarantonio”). 
    PNG
    media_image2.png
    989
    783
    media_image2.png
    Greyscale

 “…2.    The method of claim 1, in which the conditional personalized notification features are received via a personalized interface (see block 1106) in the MaaS vehicle or a mobile application on a mobile device”. (see FIG. 11 where a personalized message 1109 can be sent to the rideshare user informing of a notification message as to a cost savings by adding a second and a third carpool participant in blocks 1116 and 1114);
It would have been obvious to combine the teachings of Notarantonio with the disclosure of Snyder before the effective filing date of the present disclosure since Notarantonio teaches that a ride share application can provide a selective notification to a rideshare participant on a mobile device application.  This notification can be an offer to split the ride share with a second and a third rideshare carpool participants.    This selective rideshare participant offer can provide a massive cost savings for the user of $1,981.00 annually, if accepted. See FIG. 10. Or the user may decline the notification on the app for increased safety.  See paragraph 79-82 of Notarantonio. 

Claim 3 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of U.S. Patent No.: 9,767,625 B1 to Synder et al. that was filed in 4-13-15 and assigned to Allstate™ and in view of U.S. Patent No. 10,553,115 B1 to Ismalli et al. that was filed in 2015 and in view of U.S. Patent Application No.: US  2017 / 0343375 A1 to Kambi et al. that was filed in 2017 which is prior to the effective filing date of 5-15-2019 (hereinafter “Kambi”).

    PNG
    media_image3.png
    473
    624
    media_image3.png
    Greyscale

Snyder is silent but Kambi teaches “…3.    The method of claim 1, in which the conditional personalized notification features comprise at least one of a distance to a destination (see FIG. 5 where the distance to the rideshare pick up is illustrated using a virtual reality steps 520 to destination  an estimated time to the destination, an emergency situation, or a combination thereof”. (see claim 1 and augmented reality presentation module unit to provide directions to the pick up location; see paragraphs 130-131 where the number of pickup locations can be selected) (see paragraph 130-135) (see paragraphs 137 to 140) (see paragraph 135 where the AR includes artifacts to show 1. Virtual path indications, 2. Virtual footsteps, 3. Virtual lines, and 4. Arrows from a current location to a pickup and tracing the vehicle along a wall so as to see non visible ghost images) (see paragraph 130 where the app can select any location from 1. Street, 2. Loading zone, 3. Parking lot or 4. Other; As examples, the app may be configured to allow the user to select a pick location, such as any location of a street, loading zone, parking lot, etc., or to select amongst pre-identified pickup locations. In various embodiments, the autonomous-vehicle reservation app determines the pickup location based at least in part on a location of the portable user device 34. Again, the function may be performed at any suitable performing system, such as at the portable user device 34 (404 1), the vehicle 10 (404 2), and/or at a remote server 50 and/or user laptop or desktop computer (404 3).)
Claim 4 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of U.S. Patent No.: 9,767,625 B1 to Synder et al. that was filed in 4-13-15 and assigned to Allstate™ and in view of U.S. Patent No. 10,553,115 B1 to Ismalli et al. that was filed in 2015 and in view of U.S. Patent Application Pub. No.: US 2016/0370194 A1 to Colijn et al.
Snyder is silent but Colijn teaches “4.    The method of claim 1, in which notifying the passenger further comprises: receiving, from the passenger, a notification preference; (see FIG. 4c where a pick up location can be selected using a smartphone from a number of origin locations)
selecting, by a personalized notification system in the MaaS vehicle, at least one of a plurality of output devices coupled to the personalized notification system (see FIG. 2 where there is a plurality of computing devices for the client 120, 130), the selecting based on the notification preference; and (see paragraph 61 and FIG. 9 where the mobile device 120, 130 can provide a plurality of different pick up points based on the location of the map marker 810)
notifying the passenger via the at least one selected output device (see FIG. 2, blocks 120, 130-140)” (See paragraphs 2-6 and 21, 47 where the locations where a vehicle can stop based on size, shape, parking and law can be determined as 302 to 306 and in FIG. 3 and in paragraph 28 the parking or stopping locations are scored for suggested 
It would have been obvious to combine the teachings of Coljin with the disclosure of Snyder since Coljin teaches that not all pick up locations can be safe for a passenger pick up and other second locations are considered as being more safe.  The client device can provide a list of different pick up locations that are more safe for a pick up location for the safety of the user and to prevent the user from being hit by a car or that is just more convenient where a vehicle can stop and wait for the user to enter the vehicle safely.  See paragraphs 21-30 of Coljin.  
Claim 5 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of U.S. Patent No.: 9,767,625 B1 to Synder et al. that was filed in 4-13-15 and assigned to Allstate™ and in view of U.S. Patent No. 10,553,115 B1 to Ismalli et al. that was filed in 2015 and in view of U.S. Patent Application Pub. No.: US 2016/0370194 A1 to Colijn et al. and in view of NPL, Anonymous, Self Driving Cars Able to Avoid Damage or Inconvenience (to itself or the user) Due to Inclement Weather, IP.COM, NO.: IPCOM000249003D (Jan. 25 2017) (hereinafter “IP.COM”).

 “5.    The method of claim 4, in which the personalized notification system uses at least one of a current location of the MaaS vehicle, a current speed of the MaaS vehicle, a route to a next destination, current traffic information, or a combination thereof, to evaluate each condition” (see pages 1-3 where due to weather or rioting or hail or a tornado a different pick up location can be provided that is more protected than an original location and a user can select if it is raining or active tornado watch then a different meeting point and time from social maps, blueprints of a building or natural coverings or visual data. For example, the user can offer to pick up instead of a front then a back of a building that is covered or an opposite side of the street to the AV).
It would have been obvious to combine the teachings of IP.COM with the disclosure of Snyder since IP.Com teaches that a user may desire a covered parking area and may indicate the same. The vehicle can then access a building map and then move to a location where a pick up can be accomplished. The user may have nice clothes on and not wish to get them ruined by bad weather or alternatively harmed by falling hail.      See pages 1-3 of IP.COM.  
Claim 6 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of U.S. Patent No.: 9,767,625 B1 to Synder et al. that was filed in 4-13-15 and assigned to Allstate™ and in view of U.S. Patent No. 10,553,115 B1 to Ismalli et al. that was filed in 2015 and in view of U.S. Patent Application Pub. No.: US 2018/0276875 A1 to Timo Pylvaenaeinen et al. that was filed in 2015 (hereinafter “Timo”). 

Snyder is silent but Timo teaches “6.    The method of claim 1, further comprising morphing a notification based on at least one of proximity of the MaaS vehicle to a destination, a speed of the MaaS vehicle, or a combination thereof. (See FIG. 7 where a panorama view of the user and the rideshare is provided and the distances to the pick up and to the destination is shown; see paragraph 21-29 and 33-39 where the number of sensors from different vehicles can stitch together to formulate a birds eye panoramic view of the map taking into account all of the scanned points for the ride share application).
It would have been obvious to combine the teachings of Timo with the disclosure of SYNDER since Timo teaches that a number of vehicles can provide lidar data and a server device can stitch the vehicles data together. They can then provide a panoramic view from the stitched 
Claim 7 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of U.S. Patent No.: 9,767,625 B1 to Synder et al. that was filed in 4-13-15 and assigned to Allstate™ and in view of U.S. Patent No. 10,553,115 B1 to Ismalli et al. that was filed in 2015.
Snyder is silent but Ismalli teaches “7.    The method of claim 1, further comprising prioritizing a notification over other sounds from a stereo system of the MaaS vehicle.  (see col. 3, line 50 where the device can include a speaker for providing an output; see col. 8, lines 31-56 where the audio device can provide a notification via a speaker and a smart seat belt and then if nothing a warning can be provided via a phone and if still nothing is done then a vehicle can use an IMU sensor to take control of the vehicle to avoid an accident; see col. 12, line 29-67 where an alarm can be first provided and then a second more salient vibration of a steering wheel and then pedals can be provided);
It would have been obvious to combine the teachings of ISMAILI with the disclosure of Snyder before the effective filing date of the present disclosure since ISMAILI teaches that a vehicle can include a number of 

Claims 8, 9 and 16-18 are rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of U.S. Patent No.: 9,767,625 B1 to Synder et al. that was filed in 4-13-15 and assigned to Allstate™ and in view of U.S. Patent No. 10,553,115 B1 to Ismalli et al. that was filed in 2015.

 “8.    The method of claim 1, in which a notification is at least one of an audio output, haptic feedback, a visual notification, or a combination thereof. (see col. 12, line 29-67 where an alarm can be first provided and then a second more salient vibration of a steering wheel and then pedals can be provided);
It would have been obvious to combine the teachings of ISMAILI with the disclosure of the primary reference before the effective filing date of the present disclosure since ISMAILI teaches that a vehicle can include a number of haptic, audio, and visual notification devices within the vehicle.  The haptic or audio or visual devices can include 1. A smart seat, 2. A smart seat belt, 3. A smart speaker, 4. A smart phone, 5. A wearable device, 6. Vibrating steering wheel, 7. Vibrating brake and 8. Vibrating acceleration pedals.  See col. 12, lines 65-67.  All of these devices 1-8 can be located within a compartment of the vehicle and can haptic alarms to the passengers and the driver.  For example, an accident risk and a risk of a collision can be detected.  An alarm can go off and if the risk is not abated then more salient alarms can be provide such as a vibrating steering wheel and a vibrating seat, pedals, and a notification to the mobile communication device.  This can provide a more salient warning and if nothing is done then 

Snyder is silent but Ismalli teaches “9.    The method of claim 8, in which the notification is output via an existing stereo system, an existing visual output device, or an existing haptic output device. (see col. 12, line 29-67 where an alarm can be first provided and then a second more salient vibration of a steering wheel and then pedals can be provided);
It would have been obvious to combine the teachings of ISMAILI with the disclosure of Synder before the effective filing date of the present disclosure since ISMAILI teaches that a vehicle can include a number of haptic, audio, and visual notification devices within the vehicle.  The haptic or audio or visual devices can include 1. A smart seat, 2. A smart seat belt, 3. A smart speaker, 4. A smart phone, 5. A wearable device, 6. Vibrating steering wheel, 7. Vibrating brake and 8. Vibrating acceleration pedals.  See col. 12, lines 65-67.  All of these devices 1-8 can be located within a compartment of the vehicle and can haptic alarms to the passengers and the driver.  For example, an accident risk and a risk of a collision can be detected.  An alarm can go off and if the risk is not abated then more 

Claim 10 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of U.S. Patent No.: 9,767,625 B1 to Synder et al. that was filed in 4-13-15 and assigned to Allstate™ and in view of U.S. Patent No. 10,553,115 B1 to Ismalli et al. that was filed in 2015. 
    PNG
    media_image1.png
    748
    598
    media_image1.png
    Greyscale

Snyder discloses “10.    An apparatus for personalized notification of an occupant of a mobility as a service (MaaS) vehicle, the apparatus comprising: (see FIG. 2 where the vehicle computer and vehicles sensors can detect a crash and then send this data to the crash detection server 250 that has a crash detection computer 251) (see FIG. 4, block 445 where an acceleration that has exceeded a threshold indicates that a crash has occurred and this is confirmed in blocks 405-455)
a memory; and
at least one processor coupled to the memory, the at least one processor configured:
to receive conditional personalized notification features from a passenger of the MaaS vehicle; (see FIG. 4, block 445 where an acceleration that has exceeded a threshold indicates that a crash has occurred and this is confirmed in blocks 405-455)
to monitor current driving environment of the MaaS vehicle to determine whether a condition of the conditional personalized notification features is satisfied; and (see col. 15, line 60 to col. 16, line 34; In step 460, the computing device may notify one or more individuals of the crash, via email, a telephone call, an on-screen pop-up, or any other communication medium. For example, the computing device may contact emergency personnel, such as local fire or police personnel. The message to the emergency personnel may include the location of the crash, the identity of the driver involved in the crash, the license plate number of the vehicle, the severity of the crash, and the like. The computing device may similarly send messages to other individuals, such as the driver's emergency contact identified in his or her profile stored in database 252. The computing  ,  (see mobile phone communicating with the location device and to the crash detection server) (see col. 15, line 33 to 61 the mobile device 216 may also send data for a number of seconds before and after the time window (e.g., 5 seconds before and 5 seconds after or 10 seconds before and 10 seconds after) to the crash detection server 250, and the data may be stored in database 252. By providing this data to the crash detection server 250, the server may be able to compare the before, during, and after values to confirm the crash. The crash detection server 250 may also use the stored information to make fast insurance claim determinations (relative to if the driver reports the crash days or weeks later), begin estimating vehicle damage costs faster at the First Notice of Loss (FNOL), and identify the location of accidents)”. 
Snyder is silent but Ismaili teaches “…to notify the passenger when the condition is satisfied via at least one localized output device in a compartment of the MaaS vehicle”. (See col. 8, line 1-56).


Claim 11 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of U.S. Patent No.: 9,767,625 B1 to Synder et al. that was filed in 4-13-15 and assigned to Allstate™ and in view of U.S. Patent No. 10,553,115 B1 to Ismalli et al. that was filed in 2015 and in view of U.S. Patent Application Pub. No.: US 20090234573 A1 to Notarantonio that was filed in 2008 (hereinafter “Notarantonio”).

    PNG
    media_image2.png
    989
    783
    media_image2.png
    Greyscale

Snyder is silent but Notarantonio teaches “…11.    The apparatus of claim 10, in which the at least one processor is further configured to cause a personalized interface in the MaaS vehicle or a mobile application on a mobile device to receive the conditional personalized notification features ”. (see FIG. 11 where a personalized message 1109 can be sent to the rideshare user informing of a notification message as to a cost savings by adding a second and a third carpool participant in blocks 1116 and 1114);


Claim 12 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of U.S. Patent No.: 9,767,625 B1 to Synder et al. that was filed in 4-13-15 and assigned to Allstate™ and in view of U.S. Patent No. 10,553,115 B1 to Ismalli et al. that was filed in 2015 and in view of U.S. Patent Application No.: US  2017 / 0343375 A1 to Kambi et al. that was filed in 2017 which is prior to the effective filing date of 5-15-2019 (hereinafter “Kambi”).

    PNG
    media_image3.png
    473
    624
    media_image3.png
    Greyscale

Snyder is silent but Kambi teaches “…12.    The apparatus of claim 10, in which the conditional personalized notification features comprise at least one of a distance to a destination, (see FIG. 5 where the distance to the rideshare pick up is illustrated using a virtual reality steps 520 to destination 530 which is behind a corner),  an estimated time to the destination, an emergency situation, (see FIG. 5 where the distance to the rideshare pick up is illustrated using a virtual reality steps 520 to destination 530 which is behind a corner and to avoid the street which is  or a combination thereof. (see claim 1 and augmented reality presentation module unit to provide directions to the pick up location; see paragraphs 130-131 where the number of pickup locations can be selected) (see paragraph 130-135) (see paragraphs 137 to 140) (see paragraph 135 where the AR includes artifacts to show 1. Virtual path indications, 2. Virtual footsteps, 3. Virtual lines, and 4. Arrows from a current location to a pickup and tracing the vehicle along a wall so as to see non visible ghost images) (see paragraph 130 where the app can select any location from 1. Street, 2. Loading zone, 3. Parking lot or 4. Other; As examples, the app may be configured to allow the user to select a pick location, such as any location of a street, loading zone, parking lot, etc., or to select amongst pre-identified pickup locations. In various embodiments, the autonomous-vehicle reservation app determines the pickup location based at least in part on a location of the portable user device 34. Again, the function may be performed at any suitable performing system, such as at the portable user device 34 (404 1), the vehicle 10 (404 2), and/or at a remote server 50 and/or user laptop or desktop computer (404 3).)
 
Claim 13 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of U.S. Patent No.: 9,767,625 B1 to Synder et al. that was filed in 4-13-15 and assigned to Allstate™ and in view of U.S. Patent No. 10,553,115 B1 to Ismalli et al. that was filed in 2015 and in view of U.S. Patent Application Pub. No.: US 2016/0370194 A1 to Colijn et al.
Snyder is silent but Colijn teaches “13.    The apparatus of claim 10, in which the at least one processor is further configured to:
to receive, from the passenger, a notification preference; (see FIG. 4c where a pick up location can be selected using a smartphone from a number of origin locations)
to select at least one of a plurality of output devices (see FIG. 2 where there is a plurality of computing devices for the client 120, 130), coupled, the selecting based on the notification preference; and (see paragraph 61 and FIG. 9 where the mobile device 120, 130 can provide a plurality of different pick up points based on the location of the map marker 810)
to notify the passenger via the at least one selected output device. (see FIG. 2, blocks 120, 130-140)” (See paragraphs 2-6 and 21, 47 where the locations where a vehicle can stop based on size, shape, parking and law can be determined as 302 to 306 and in FIG. 3 and in 
It would have been obvious to combine the teachings of Coljin with the disclosure of Snyder since Coljin teaches that not all pick up locations can be safe for a passenger pick up and other second locations are more safe.  The client device can provide a list of different pick up locations that are considered as being more safe for a pick up location for the safety of the user and to prevent the user from being hit by a car or that is just more convenient where a vehicle can stop and wait for the user to enter the vehicle safely.  See paragraphs 21-30 of Coljin.  

Claim 14 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of U.S. Patent No.: 9,767,625 B1 to Synder et al. that was filed in 4-13-15 and assigned to Allstate™ and in view of U.S. Patent No. 10,553,115 B1 to Ismalli et al. that was filed in 2015 and in view of U.S. Patent Application Pub. No.: US 2016/0370194 A1 to Colijn et al. and in view of NPL, Anonymous, Self Driving Cars Able to Avoid Damage or Inconvenience (to itself or the user) Due to Inclement Weather, IP.COM, NO.: IPCOM000249003D (Jan. 25 2017) (hereinafter “IP.COM”).

Snyder is silent but IP.COM teaches “14.    The apparatus of claim 13, in which at least one of a current location of the MaaS vehicle, a current speed of the MaaS vehicle, a route to a next destination, current traffic information, or a combination thereof, are used to evaluate each condition. ” (see pages 1-3 where due to weather or rioting or hail or a tornado a different pick up location can be provided that is more protected than an original location and a user can select if it is raining or active tornado watch then a different meeting point and time from social maps, blueprints of a building or natural coverings or visual data. For example, the user can offer to pick up instead of a front then a back of a building that is covered or an opposite side of the street to the AV).
It would have been obvious to combine the teachings of IP.COM with the disclosure of Snyder since IP.Com teaches that a user may desire a covered parking area and may indicate the same. The vehicle can then access a building map and then move to a location where a pick up can be accomplished. The user may have nice clothes on and not wish to get them ruined by bad weather or alternatively harmed by falling hail.      See pages 1-3 of IP.COM.  

Claim 15 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of U.S. Patent No.: 9,767,625 B1 to Synder et al. that was filed in 4-13-15 and assigned to Allstate™ and in view of U.S. Patent No. 10,553,115 B1 to Ismalli et al. that was filed in 2015 and in view of U.S. Patent Application Pub. No.: US 2018/0276875 A1 to Timo Pylvaenaeinen et al. that was filed in 2015 (hereinafter “Timo”). 

Snyder is silent but Timo teaches “15.    The apparatus of claim 10, in which the at least one processor is further configured to morph a notification based on at least one of proximity of the MaaS vehicle to a destination, a speed of the MaaS vehicle, or a combination thereof. (See FIG. 7 where a panorama view of the user and the rideshare is provided and the distances to the pick up and to the destination is shown; see paragraph 21-29 and 33-39 where the number of sensors from different vehicles can stitch together to formulate a birds eye panoramic view of the map taking into account all of the scanned points for the ride share application).
It would have been obvious to combine the teachings of Timo with the disclosure of Kambi since Timo teaches that a number of vehicles can 
Claims 8, 9 and 16-18 are rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of U.S. Patent No.: 9,767,625 B1 to Synder et al. that was filed in 4-13-15 and assigned to Allstate™ and in view of U.S. Patent No. 10,553,115 B1 to Ismalli et al. that was filed in 2015.

Snyder is silent but Ismalli teaches “16.    The apparatus of claim 10, in which the at least one processor is further configured to prioritize a notification over other sounds from a stereo system of the MaaS vehicle. (see col. 3, line 50 where the device can include a speaker for providing an output; see col. 8, lines 31-56 where the audio device can provide a notification via a speaker and a smart seat belt and then if nothing a warning can be provided via a phone and if still nothing is done then a vehicle can use an IMU sensor to take control of the vehicle to avoid an accident; see col. 12, line 29-67 where an alarm can be first provided and 
It would have been obvious to combine the teachings of ISMAILI with the disclosure of Synder before the effective filing date of the present disclosure since ISMAILI teaches that a vehicle can include a number of haptic, audio, and visual notification devices within the vehicle.  The haptic or audio or visual devices can include 1. A smart seat, 2. A smart seat belt, 3. A smart speaker, 4. A smart phone, 5. A wearable device, 6. Vibrating steering wheel, 7. Vibrating brake and 8. Vibrating acceleration pedals.  See col. 12, lines 65-67.  All of these devices 1-8 can be located within a compartment of the vehicle and can haptic alarms to the passengers and the driver.  For example, an accident risk and a risk of a collision can be detected.  An alarm can go off and if the risk is not abated then more salient alarms can be provide such as a vibrating steering wheel and a vibrating seat, pedals, and a notification to the mobile communication device.  This can provide a more salient warning and if nothing is done then the vehicle may take control autonomously and avoid the accident for increased safety.  See col. 8, line 30-67 and col. 12, lines 1- 67 of Ismaili.

 “17.    The apparatus of claim 10, in which a notification is at least one of an audio output, haptic feedback, a visual notification, or a combination thereof. (see col. 12, line 29-67 where an alarm can be first provided and then a second more salient vibration of a steering wheel and then pedals can be provided)”. 
It would have been obvious to combine the teachings of ISMAILI with the disclosure of Snyder before the effective filing date of the present disclosure since ISMAILI teaches that a vehicle can include a number of haptic, audio, and visual notification devices within the vehicle.  The haptic or audio or visual devices can include 1. A smart seat, 2. A smart seat belt, 3. A smart speaker, 4. A smart phone, 5. A wearable device, 6. Vibrating steering wheel, 7. Vibrating brake and 8. Vibrating acceleration pedals.  See col. 12, lines 65-67.  All of these devices 1-8 can be located within a compartment of the vehicle and can haptic alarms to the passengers and the driver.  For example, an accident risk and a risk of a collision can be detected.  An alarm can go off and if the risk is not abated then more salient alarms can be provide such as a vibrating steering wheel and a vibrating seat, pedals, and a notification to the mobile communication device.  This can provide a more salient warning and if nothing is done then 

Snyder is silent but Ismalli teaches “18.    The apparatus of claim 17, in which the at least one processor is further configured to output the notification via an existing stereo system, an existing visual output device, or an existing haptic output device” (see col. 12, line 29-67 where an alarm can be first provided and then a second more salient vibration of a steering wheel and then pedals can be provided).
It would have been obvious to combine the teachings of ISMAILI with the disclosure of the primary reference before the effective filing date of the present disclosure since ISMAILI teaches that a vehicle can include a number of haptic, audio, and visual notification devices within the vehicle.  The haptic or audio or visual devices can include 1. A smart seat, 2. A smart seat belt, 3. A smart speaker, 4. A smart phone, 5. A wearable device, 6. Vibrating steering wheel, 7. Vibrating brake and 8. Vibrating acceleration pedals.  See col. 12, lines 65-67.  All of these devices 1-8 can be located within a compartment of the vehicle and can haptic alarms to the passengers and the driver.  For example, an accident risk and a risk of a 

Claim 19 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of U.S. Patent No.: 9,767,625 B1 to Synder et al. that was filed in 4-13-15 and assigned to Allstate™ and in view of U.S. Patent No. 10,553,115 B1 to Ismalli et al. that was filed in 2015. 
    PNG
    media_image1.png
    748
    598
    media_image1.png
    Greyscale

Snyder discloses “19.    A non-transitory computer-readable medium having program code recorded thereon for personalized notification of an occupant of a mobility as a service (MaaS) vehicle, the program code executed by a processor and comprising: (see FIG. 2 where the vehicle computer and vehicles sensors can detect a crash and then send this data to the crash detection server 250 that has a crash detection computer 251)
program code to receive conditional personalized notification features from a passenger of the MaaS vehicle; (see FIG. 4, block 445 where an acceleration that has exceeded a threshold indicates that a crash has occurred and this is confirmed in blocks 405-455)
program code to monitor current driving environment of the MaaS vehicle to determine whether a condition of the conditional personalized notification features is satisfied; and (see col. 15, line 60 to col. 16, line 34; In step 460, the computing device may notify one or more individuals of the crash, via email, a telephone call, an on-screen pop-up, or any other communication medium. For example, the computing device may contact emergency personnel, such as local fire or police personnel. The message to the emergency personnel may include the location of the crash, the identity of the driver involved in the crash, the license plate number of the vehicle, the severity of the crash, and the like. The computing device may similarly send messages to other individuals, such as the driver's emergency contact identified in his or her profile stored in database 252. The computing device may also attempt to contact the driver or passenger of the vehicle involved in the crash. For example, the computing device may attempt to call the mobile device 216 or an onboard vehicle communication system in the vehicle 210. Additionally or alternatively, the computing device may provide  ,  (see mobile phone communicating with the location device and to the crash detection server) (see col. 15, line 33 to 61 the mobile device 216 may also send data for a number of seconds before and after the time window (e.g., 5 seconds before and 5 seconds after or 10 seconds before and 10 seconds after) to the crash detection server 250, and the data may be stored in database 252. By providing this data to the crash detection server 250, the server may be able to compare the before, during, and after values to confirm the crash. The crash detection server 250 may also use the stored information to make fast insurance claim determinations (relative to if the driver reports the crash days or weeks later), begin estimating vehicle damage costs faster at the First Notice of Loss (FNOL), and identify the location of accidents)”.
 
Snyder is silent but Ismaili teaches “..program code to notify the passenger when the condition is satisfied via at least one localized output device in a compartment of the MaaS vehicle”. (see col. 8, line 1-56).


Claim 20 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of U.S. Patent No.: 9,767,625 B1 to Synder et al. that was filed in 4-13-15 and assigned to Allstate™ and in view of U.S. Patent No. 10,553,115 B1 to Ismalli et al. that was filed in 2015 and in view of U.S. Patent Application Pub. No.: US 20090234573 A1 to Notarantonio that was filed in 2008 (hereinafter “Notarantonio”). 
    PNG
    media_image2.png
    989
    783
    media_image2.png
    Greyscale

Snyder is silent but Notarantonio teaches “…20. The non-transitory computer-readable medium of claim 19, in which the program code further comprises program code to cause a personalized interface in the MaaS vehicle or a mobile application on a mobile device to receive the conditional personalized notification features. ”. (see FIG. 11 where a personalized message 1109 can be sent to the rideshare user informing of a notification message as to a cost savings by adding a second and a third carpool participant in blocks 1116 and 1114);
It would have been obvious to combine the teachings of Notarantonio with the disclosure of Snyder before the effective filing date of the present disclosure since Notarantonio teaches that a ride share application can provide a selective notification to a rideshare participant on a mobile device application.  This notification can be an offer to split the ride share with a second and a third rideshare carpool participants.    This selective rideshare participant offer can provide a massive cost savings for the user of $1,981.00 annually, if accepted. See FIG. 10. Or the user may decline the notification on the app for increased safety.  See paragraph 79-82 of Notarantonio. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEAN PAUL CASS/Primary Examiner, Art Unit 3668